t c no united_states tax_court evans publishing inc petitioner v commissioner of internal revenue respondent docket no filed date p moved to strike paragraphs from the answer to the second amended petition in which paragraphs r affirmatively alleged that additional individuals h and w were employees of p that p compensated h and w through the payment of commissions personal expenses and wages disguised as loans and that p was liable for additional employment_tax additions to tax and penalties held pursuant to sec_7436 i r c the court has jurisdiction over r’s affirmative allegations contained in the answer to the second amended petition that the additional individuals are employees of p and that p is liable for additional employment_taxes additions to tax and penalties for the taxable periods in the notice_of_determination held further pursuant to sec_7436 i r c the court has jurisdiction to determine the_amount_of_wages p paid to individuals that r determined or alleged in the answer to be employees of p held further p’s motion to strike is denied brian c bernhardt paul l b mckenney and eric m nemeth for petitioner linda c grobe for respondent opinion vasquez judge this case is before the court on petitioner’s motion to strike paragraphs and of the answer to second amended petition the parties have presented both written and oral arguments on the motion background respondent issued to petitioner a notice_of_determination concerning worker classification under sec_7436 notice_of_determination respondent determined that petitioner’s sales personnel and graphics personnel should have been treated as employees rather than independent contractors for and and made adjustments to the amounts of employment taxes’ unless otherwise indicated all references to sec_6214 and sec_7436 are to the internal_revenue_code as amended all other section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for convenience we use the term employment_taxes to refer to taxes under the federal_insurance_contributions_act fica ch secs 68a stat and the federal_unemployment_tax_act futa ch secs continued owed by petitioner for and respondent also determined additions to tax pursuant to sec_6651 and penalties pursuant to sec_6662 on date petitioner petitioned this court petitioner disputed that its sales personnel and graphics personnel should have been treated as employees rather than independent contractors e petitioner sought a redetermination of the classification determined by respondent petitioner also disputed the amounts of the employment_taxes additions to tax and penalties that were set forth on the schedule accompanying the notice_of_determination on date respondent filed a motion to dismiss for lack of jurisdiction and to strike as to the amounts of employment_taxes proposed for assessment by the respondent motion to dismiss respondent sought to dismiss issues regarding the amounts of the employment_taxes the additions to tax and the penalties and to strike from the petition references to the amounts of petitioner’s employment_tax respondent relied on our decision in 112_tc_1 holding that we did not have jurisdiction to decide the amount of employment_tax liabilities on date petitioner filed a response to continued 68a stat and income_tax_withholding secs respondent’s motion to dismiss in the response petitioner stated it wanted to file an amended petition in which petitioner disputed respondent’s determination that petitioner’s sales personnel and graphics personnel were employees rather than independent contractors but no longer disputed the adjustments to tax and interest determined by respondent we granted respondent’s motion to dismiss and filed the amended petition on date respondent filed an answer to the amended petition first answer in the first answer respondent affirmatively alleged that will l evans and sherry l evans mr and mrs evans shareholders of petitioner were employees of petitioner during and and that petitioner is not entitled to safe_harbor relief as provided by sec_530 of the revenue act of publaw_95_600 92_stat_2763 sec_530 with respect to mr and mrs evans’ classification as employees respondent affirmatively alleged additional facts to support this conclusion including the fact that petitioner compensated mr and mrs evans through the payment of commissions and other wages disguised as shareholder loans on date petitioner filed a motion for leave to file second amended petition motion for leave in the motion for leave petitioner relied on congress’s amendment of sec_7436 retroactive to the effective date date of sec_7436 which provided this court with jurisdiction to - - decide the correct amounts of employment_taxes which relate to the secretary’s determination concerning worker classification community renewal tax relief act of crtra publaw_106_ sec f 9g stat 2763a-463 taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_1055 in light of congress’s action petitioner sought to amend the amended petition to place into dispute as it had in its original petition the amounts of employment_taxes additions to tax and penalties determined by respondent respondent did not object to the granting of the motion for leave we granted petitioner’s motion for leave and filed the second amended petition in the second amended petition as in the original petition petitioner sought a redetermination of the classification determined by respondent and disputed the amounts of the employment_taxes additions to tax and penalties that were set forth on the schedule accompanying the notice_of_determination on date respondent filed an answer to the second amended petition second answer in the second answer respondent again affirmatively alleged that mr and mrs evans were employees of petitioner during and and that petitioner is not entitled to safe_harbor relief as provided by sec_530 with respect to mr and mrs evans’ classification as employees respondent affirmatively alleged -- - additional facts to support this conclusion including the fact that petitioner compensated mr and mrs evans through the payment of commissions personal expenses and other wages disguised as shareholder loans respondent also alleged the tax period type of tax amounts of employment_taxes amounts of additions to tax and the amounts of penalties petitioner was liable for regarding the alleged wages paid to mr and mrs bivans on date petitioner filed a motion to strike paragraphs and of the answer to second amended petition motion to strike on date respondent filed an objection to petitioner’s motion to strike on date petitioner filed a reply on date the court held a hearing on the motion to strike at the hearing respondent conceded that he has the burden_of_proof regarding the classification of mr and mrs evans as employees and the compensation of mr and mrs evans through the payment of commissions and other wages disguised as shareholder loans at the hearing the issue arose regarding whether pursuant to sec_7436 the court had jurisdiction over additional pars and of the second answer contain respondent’s affirmative allegations regarding mr and mrs evans’ classification as employees the compensation of mr and mrs evans through disguised loans and petitioner’s liability for additional tax additions to tax and penalties individuals and additional_amounts raised by the commissioner in the answer the court ordered the parties to brief this jurisdictional issue discussion i jurisdiction it is well settled that the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 320_us_418 85_tc_527 the question of the court’s jurisdiction is fundamental and must be addressed when raised by a party or on the court’s own motion naftel v commissioner supra pincite if we find that we do not properly have jurisdiction to consider an issue then we may not decide the issue despite the choice of the tax_court as a forum to settle the dispute id a additional individuals and additional_amounts sec_7436 provides sec_7436 creation of remedy --if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that--- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or the individuals and additional_amounts are related to the taxpayer and taxable periods contained in the notice_of_determination such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such an individual upon the filing of an appropriate pleading the tax_court may determine whether such a determination by the secretary 1s correct and the proper amount of employment_tax under such determination any such redetermination by the tax_court shall have the force and effect of a decision of the tax_court and shall be reviewable as such sec_7436 provides sec_7436 special rules --- restrictions on assessment and collection pending action etc ----the principles of subsections a b c d and f of sec_6213 sec_6214 sec_6215 sec_6503 sec_6512 and sec_7481 shall apply to proceedings brought under this section in the same manner as if the secretary’s determination described in subsection a were a notice_of_deficiency sec_6214 provides sec_6214 jurisdiction as to increase of deficiency additional_amounts or additions to the tax --except as provided by sec_7463 regarding disputes involving dollar_figure or less the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing in 112_tc_1 while rejecting the taxpayer’s claim that sec_7436 d gave us jurisdiction to decide the amount of employment_tax - liabilities we stated how the principles of each section listed in sec_7436 could apply to a sec_7436 before amendment by crtra case even if we lacked jurisdiction to decide the amounts of tax due with regard to the possible application of the principles of sec_6214 to sec_7436 before amendment by crtira we stated that the interaction of those two sections may allow us to decide worker classification claims raised by the commissioner that are not included in the notice_of_determination eg a claim regarding the status of additional persons alleged to be employees if such claims relate to the taxpayer and taxable periods in the notice_of_determination id pincite it is well established that the court has jurisdiction to review an increased deficiency asserted by the commissioner at or before the hearing or rehearing sec_6214 684_f2d_261 3d cir affg tcmemo_1979_501 443_f2d_965 6t53_tc_439 265_f2d_885 10th cir affg o’shea v commissioner tcmemo_1957_15 and tcmemo_1957_16 243_f2d_954 4th cir affg 26_tc_528 we conclude that pursuant to sec_7436 we have jurisdiction over the commissioner’s affirmative allegations -- - contained in the answer to the second amended petition that additional individuals are employees of the taxpayer and that the taxpayer is liable for additional employment_taxes additions to tax and penalties for the taxable periods in the notice_of_determination b moneys disgquised as loans although petitioner and respondent agree with our conclusion that the court has jurisdiction over the additional individuals and the additional_amounts of employment_taxes petitioner argues that we do not have jurisdiction to rule on respondent’s affirmative allegations that petitioner compensated its shareholders through the payment of moneys disguised as loans congress has specifically given the court jurisdiction to determine the proper amount of employment_tax under the commissioner’s determination of whether an individual is an employee sec_7436 employment_taxes are calculated by the fact that the parties agree that the court has jurisdiction over these issues is not sufficient to provide us with such jurisdiction the court still must determine that congress has granted us jurisdiction see ehwing v commissioner 118_tc_494 with respect to respondent’s affirmative allegations that petitioner compensated its shareholders through the payment of monies disguised as loans and that such loans should be recharacterized as wages petitioner argues that such affirmative allegations are not allegations of worker classification are not allegations regarding treatment under sec_530 of the revenue act of and are not allegations regarding the proper amount of employment_tax owed applying specified percentages to an individual’s wages ’ sec_3101 a a a thus in order to compute the proper amount of employment_taxes it 1s necessary to determine the total amount of each individual’s wages therefore it follows that the court’s jurisdiction includes determining the_amount_of_wages paid to individuals that the commissioner determined or alleged in the answer to be employees of the taxpayer additionally sec_6214 further supports this conclusion see sec_7436 sec_6214 provides that the tax_court has jurisdiction to redetermine the correct amount of the deficiency even if the amount so determined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount should be assessed if claim therefor is asserted by the commissioner at or before the hearing or a rehearing in applying sec_6214 in the deficiency context we do not merely review whether respondent correctly calculated the amount of tax due we review the determinations eg understated income overstated deductions etc underlying the deficiency we conclude that in order to determine the proper amount of employment_taxes pursuant to sec_7436 we have jurisdiction ’ wages for purposes of employment_taxes are defined in sec_3121 sec_3306 and sec_3401 to decide the total amount of wages of each individual who the commissioner determined or alleged in the answer to be an employee of the taxpayer il motion to strike rule a provides a applicability the rules of this title xxviii set forth the provisions which apply to actions for redetermination of employment status under code sec_7436 except as otherwise provided in this title the other rules_of_practice and procedure of the court to the extent pertinent are applicable to such actions for redetermination title xxviii does not set forth specific rules regarding motions to strike see rules accordingly we apply rule and the case law thereunder in determining whether to grant or deny the motion to strike see liberty ministries intl v commissioner tcmemo_1984_260 applying rule via rule in the context of an action for declaratory_judgment rule provides that this court upon a timely motion of the parties or on its own initiative may strike from any pleading any insufficient claim or defense or any redundant immaterial impertinent frivolous or scandalous matter rule was derived from rule f federal rules of civil procedure 81_tc_999 71_tc_577 accordingly the principles enunciated by the federal courts in the interpretation and application of that provision are applicable here estate of jephson v commissioner supra pincite1 allen v commissioner supra in general motions to strike pleadings have not been favored by the federal courts estate of jephson v commissioner supra pincite allen v commissioner supra a matter will not be stricken from a pleading unless it is clear that it can have no possible bearing upon the subject matter of the litigation estate of jephson v commissioner supra allen v commissioner supra a motion to strike should be granted only when the allegations have no possible relation to the controversy when the court is in doubt whether under any contingency the matter may raise an issue the motion should be denied if the matter that is the subject of the motion involves disputed and substantial guestions of law the motion should be denied and the allegations should be determined on the merits in addition a motion to strike will usually not be granted unless there is a showing of prejudice to the moving party estate of jephson v commissioner supra pincite citations omitted furthermore in a case in which the taxpayer sought to strike the portion of the answer alleging an increased deficiency pursuant to sec_6214 we stated the taxpayer has no right to restrict the trial to the issues presented by him nor does he have a right to restrict the deficiency considered by the court to the amount placed in dispute by him 72_tc_443 we concluded that there was no basis in law for depriving the commissioner of the authority given to him by sec_6214 to raise new issues and claim additional deficiencies id we conclude that the same holds true in this case brought pursuant to sec_7436 a second exam petitioner alleges that respondent’s affirmative allegations that mr and mrs evans should be classified as employees and that petitioner compensated mr and mrs evans through the payment of commissions and other wages disguised as shareholder loans amounts to a second_examination of petitioner which is not permitted pursuant to sec_7605 petitioner mistakes legitimately raised new issues for a second_examination the statutory language and legislative_history of sec_7605 indicate that it was intended to apply under different ccircumstances---that is where an overzealous tax examiner harasses taxpayers by conducting multiple examinations 88_tc_1192 by instituting a proceeding in this court petitioner became subject_to our rules id pincite legitimately raised new issues do not constitute an unauthorized second inspection within the purview of sec_7605 b b additional cost to petitioner petitioner further alleges that respondent’s affirmative allegations will require that respondent review petitioner’s -- - books petitioner produce voluminous records petitioner meet with respondent to discuss the merits of the issues petitioner and respondent stipulate facts petitioner submit a trial memorandum and posttrial brief and petitioner spend substantial time preparing for trial petitioner claims that respondent’s affirmative allegations will prejudice petitioner by requiring it to expend unnecessary and duplicative attorney’s fees defending itself from allegations that respondent previously examined and specifically rejected respondent contends that the fact that petitioner may incur additional attorney’s fees to enable its counsel to address the issue of mr and mrs evans’ employment status does not merit striking paragraphs and of the second answer after weighing petitioner’s claim of prejudice against respondent’s claim that the affirmative allegations should be tried we conclude that the fact that petitioner will have to be prepared at trial to counter respondent’s assertion that petitioner compensated mr and mrs evans through the payment of commissions personal expenses and other wages disguised as shareholder loans is not prejudicial to petitioner and is not a sufficient basis for granting the motion to strike in this case estate of jephson v commissioner supra pincite alleged prejudice of having to adduce evidence at trial to counter the commissioner’s assertion is insufficient to grant motion to -- - strike see also yamaha motor corp v commissioner tcmemo_1992_110 with regard to whether respondent may abuse the discovery process we believe that our rules provide adequate means to address any such eventuality cc conclusion we are not deciding at this time that additional individuals were employees of petitioner or that petitioner is liable for additional employment_taxes we conclude however that respondent should have the opportunity to present these allegations to the court as the questions raised by the allegations are better left for a determination on the merits estate of jephson v commissioner supra pincite paragraphs and of the answer to the second amended petition are not redundant immaterial impertinent frivolous or scandalous accordingly petitioner’s motion to strike is denied in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued
